                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WISCONSIN


TRAVIS DELANEY WILLIAMS,

                        Plaintiff,

                v.                                            Case No. 19-C-1159

ZACHARY ELLEFSON, et al.,

                        Defendants.


                     DECISION AND ORDER GRANTING DEFENDANTS’
                          MOTION FOR SUMMARY JUDGMENT


         Plaintiff Travis Delaney Williams, a prisoner who is representing himself, filed this action

under 42 U.S.C. §1983, alleging that Defendants violated his constitutional rights. The case is

before the Court on Defendants’ motion for summary judgment, which is fully briefed and ready

for the Court’s decision. Williams, who had mistakenly been given another inmate’s medication,

was afraid that he would become ill. He demanded to see a nurse and, because he believed he was

being ignored, he began to act out to force officers to give him what he wanted. The situation

devolved when other of Williams’ demands were not met. He was denied medicated soap to wash

off pepper spray, a chair to steady himself during a strip search, and specimen cups to collect his

feces.   In response, Williams threatened staff, yelled a near constant stream of expletives,

disobeyed simple rules and direct orders, spread feces in a holding cell, and threw feces through

the trapdoor into the hallway. Video evidence shows that, throughout it all, officers remained

calm, patient, and professional. The Court will grant Defendants’ motion and dismiss this case.




         Case 1:19-cv-01159-WCG Filed 03/16/21 Page 1 of 17 Document 113
                                       BACKGROUND
       Williams is incarcerated at the Wisconsin Secure Program Facility (WSPF). Dkt. No. 91

at ¶1. At the relevant time, Defendants all worked at WSPF. Bradley Fedie was a lieutenant;

Defendants Mindy Bockorny, Zachary Ellefson, Timothy Jones, Michael Roth, and Floyd Webster

were corrections officers; Defendant Ben Tierney was a sergeant; Defendant Jolinda Waterman

was the health services manager; Defendant Tammy West was a nurse; and Defendant Julia Payne

was an institution complaint examiner. Id. at ¶¶2-12.

       On February 24, 2019, sometime between 7:15 p.m. and 7:45 p.m., Ellefson mistakenly

gave Williams medications that were intended for another inmate with the same last name. Dkt.

No. 91 at ¶13; Dkt. No. 104 at 3. Williams says he knew he would have an adverse reaction and

began to experience chest and stomach pains. He told Ellefson he needed something to induce

vomiting, and he demanded several times to see a nurse. Dkt. No. 104 at 4-6.

       After a couple of hours, at about 9:20 p.m., a staff member radioed Fedie and asked him to

report to Williams’ unit because he had covered his cell window and was not responding to staff.

Dkt. No. 91 at ¶¶14-15. Fedie learned that Williams had been refusing to respond to orders to

uncover his window. Id. at ¶16. Fedie ordered Williams to uncover his window; Williams refused.

Id. at ¶17. Fedie gave a second order; Williams again refused. Id. Fedie asserts that he told

Williams that he would use pepper spray if Williams did not uncover his window, but Williams

did not respond. Id. at ¶18. Williams says Fedie was “hollering and screaming” and he “did not

know what he said.” Dkt. No. 102 at ¶18.

       Fedie explains that, after Williams failed to uncover his window and did not respond to the

warning that pepper spray would be used, he directed Saylor to open the middle trapdoor on the

cell door and Fedie then sprayed a one-second burst of pepper spray into the cell. Dkt. No. 91 at

¶21. Williams asserts that Fedie sprayed him after he stood up to see what was going on. Dkt.

                                                2

       Case 1:19-cv-01159-WCG Filed 03/16/21 Page 2 of 17 Document 113
No. 102 at ¶21. Williams explains that he has a medical restriction against pepper spray being

used on him. Id. at ¶22. According to Fedie, because of the emergent nature of the situation, he

was unable to check the computer for medical restrictions and was unaware that Williams had such

a restriction. Dkt. No. 91 at ¶22. Fedie asserts that he used the minimal amount of pepper spray

necessary to gain Williams’ compliance. Id. After the short burst of pepper spray, Williams

uncovered his window. Id. at ¶25. An officer with a handheld video camera arrived to record

Williams being transported to a holding cell where he would be strip searched. Eventually, as

directed, Williams placed his hands out of the trapdoor so restraints could be applied. Id. at ¶26.

       Titlbach was unable to apply a single set of handcuffs because of Williams’ size and his

inability to get his hands close together behind his back, so he used two sets of handcuffs. Dkt.

No. 91 at ¶29. Williams had a restriction for soft cuffs, but Fedie says he was unaware of that

restriction and, in any event, soft cuffs were not available at the time. Id. After the handcuffs were

applied, Williams backed out of his cell as directed, and Saylor grabbed Williams’ left arm at his

bicep and Titlbach grabbed his right arm at the bicep. Id. at ¶30. Williams told Fedie it was

“bullshit that [he] would spray [him] cause [he] asked for medical help,” and asked to see health

services. Dkt. No. 102 at ¶31; Dkt. No. 91 at ¶31. Fedie told Williams he would call health

services after they transported Williams to the new unit. Dkt. No. 91 at ¶31.

       Leg restraints could not be applied because of Williams’ size, but Williams complied with

walking without incident and was transported to a holding cell to be strip searched. Dkt. No. 91

at ¶33, 36. Once at the holding cell, Williams entered, the restraints were removed, and the

trapdoor was secured. Id. at ¶34. Williams was calm until the restraints were removed, but then

he started yelling at Fedie, calling him vulgar names, threatening him, and pulling out his penis

while saying, “suck this.” Id. at ¶35. Fedie advised Williams that, because of his actions and



                                                  3

        Case 1:19-cv-01159-WCG Filed 03/16/21 Page 3 of 17 Document 113
threats to staff, he was being placed in control status, during which he would be observed every

thirty minutes. Id. at ¶¶36-37.

       At first, Williams cooperated with the strip search and complied with Saylor’s orders to

hand his clothing out of the trapdoor, but then he stopped complying, started yelling expletives at

Fedie and started to spit at the window. Dkt. No. 91 at ¶39. Saylor told Williams to keep handing

out his clothes, and Williams threw his glasses out of the trapdoor while yelling more expletives

and threats. Id. at ¶40. Williams then held his penis out of the trapdoor and said, “You can suck

this motherfucker . . . .” Id. at ¶41. Officers closed the trapdoor when Williams stepped back. Id.

       Fedie directed staff to turn on the water to the shower so Williams could rinse off the pepper

spray, but Williams declined after Fedie told him he could not have his medicated soap until he

was transported to his new cell (which would occur as soon as the strip search was completed).

Dkt. No. 91 at ¶42. Roth attempted to complete the strip search by giving Williams commands

through the cell door. Id. at ¶45. He directed Williams to one of the walls and told him to bend

over and separate his butt cheeks so he could check his anus. Id. Williams says he cannot stand

freely and bend over without falling, so he told Roth that was not going to happen. Dkt. No. 102

at ¶45. Roth explained that he needed to check his anus for contraband and directed him again to

bend over and separate. Williams made what Roth describes as a controlled fall to the floor. Dkt.

No. 91 at ¶45. Williams says Roth laughed when he fell, but Roth denies laughing at any time

during the incident. Dkt. No. 102 at ¶46; Dkt. No. 91 at ¶46.

       Williams stayed on the ground for a couple minutes and did not respond to Fedie telling

him he needed to get up or a team would have to enter the cell. Eventually, as officers waited and

encouraged him to stand so they could complete the search, he crawled on his hands and knees to

the door and used the trapdoor to stand up. Dkt. No. 91 at ¶47. After completing the search, Roth



                                                 4

       Case 1:19-cv-01159-WCG Filed 03/16/21 Page 4 of 17 Document 113
opened the trapdoor and gave Williams socks, underwear, and a t-shirt. Id. at ¶48. Williams did

not put the clothes on. Williams explains he had pepper spray on him, and he did not want to rinse

it off without soap because using plain water would cause it to burn.

       At about 9:30 p.m., Waterman, who was working as the off-site, on-call nurse received a

call from security staff who told her Williams was complaining of a burning stomach after

receiving another inmate’s medication. Dkt. No. 91 at ¶91. Waterman asked security staff about

Williams’ appearance and decided that his actions were not consistent with someone who was

experiencing emergent chest or stomach pains. Id. at ¶102. Waterman reported to the institution

to check on Williams, but because of inclement weather, she did not arrive until after 10:00 p.m.

Id. at ¶¶93-95.

       Fedie left the holding cell to call a supervisor to inform him of what was happening. Dkt.

No. 91 at ¶49. Fedie asked if he could leave Williams in the holding cell and have staff perform

their thirty-minute checks there rather than transport Williams to his new cell. Id. Fedie returned

to the holding cell, after which Williams punched his cell door and continued to yell at staff

(Williams denies punching anything). Dkt. No. 91 at ¶50; Dkt. No. 102 at ¶50. Fedie encouraged

Williams to get dressed so he could be moved to his new cell; Williams refused. At about 10:00

p.m., Fedie assembled staff away from the holding cell and, just before the video ends, did a

debriefing on camera. Dkt. No. 91 at ¶50. Fedie noted that nursing staff had been called and

would report to the institution. Id. When staff moved away from Williams’ cell front, Williams

was standing calmly and quietly at his cell door.

       According to Ellefson, about fifteen minutes later, at about 10:15 p.m., he heard Williams

state, “I done shit myself.” Dkt. No. 91 at ¶81. Williams had slammed on the lower trapdoor

enough to open it, so Ellefson tried unsuccessfully to close it. Id. Ellefson noticed that there was



                                                 5

        Case 1:19-cv-01159-WCG Filed 03/16/21 Page 5 of 17 Document 113
feces spread around inside the cell. Id. Ellefson asserts that it was not safe to get close to the cell

because of Williams’ disruptive and combative behavior, including Williams throwing feces

through the trapdoor into the hallway. Id. at ¶84.

       Leffler checked on Williams about ten minutes later, at 10:25 p.m.; Williams was yelling

threats and demanding to see a nurse. Dkt. No. 91 at ¶61. He, along with other staff, spoke to

Williams for about twenty minutes. Id. at ¶86. Jones checked on Williams at 10:30 p.m. and 11:00

p.m. and saw that he was talking to staff. Id. Bockorny performed three wellness checks on

Williams at 11:15 p.m., 12:00 a.m., and 12:15 a.m. Dkt. No. 91 at ¶54. Because Williams had

continued throwing feces into the hallway, another officer escorted Bockorny past Williams’ cell

with a shield. Id. at ¶56.

       After midnight, Williams began to comply and was taken by wheelchair to see Waterman.

Id. at ¶¶66, 87, 104; Dkt. No. 102 at ¶104. Waterman took his vitals and performed an assessment.

Dkt. No. 91 at ¶104. Throughout the ordeal, Williams refused Maalox, TUMS, pain medication,

and pink bismuth, which is an over-the-counter medication used to treat occasional upset stomach,

heartburn, and nausea. Id. at ¶¶103, 106-107. Williams was placed in another cell without further

incident. Id. at ¶87.

                                       LEGAL STANDARD

       Summary judgment is appropriate when the moving party shows that there is no genuine

issue as to any material fact and that the moving party is entitled to judgment as a matter of law.

Fed. R. Civ. P. 56(a). “Material facts” are those under the applicable substantive law that “might

affect the outcome of the suit.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A

dispute over a “material fact” is “genuine” if “the evidence is such that a reasonable jury could

return a verdict for the nonmoving party.” Id. All reasonable inferences are construed in favor of



                                                  6

        Case 1:19-cv-01159-WCG Filed 03/16/21 Page 6 of 17 Document 113
the nonmoving party. Foley v. City of Lafayette, 359 F.3d 925, 928 (7th Cir. 2004). The party

opposing the motion for summary judgment must “submit evidentiary materials that set forth

specific facts showing that there is a genuine issue for trial.” Siegel v. Shell Oil Co., 612 F.3d 932,

937 (7th Cir. 2010) (citations omitted). “The nonmoving party must do more than simply show

that there is some metaphysical doubt as to the material facts.” Id. Summary judgment is properly

entered against a party “who fails to make a showing sufficient to establish the existence of an

element essential to the party’s case, and on which that party will bear the burden of proof at trial.”

Parent v. Home Depot U.S.A., Inc., 694 F.3d 919, 922 (7th Cir. 2012) (internal quotations omitted).

                                            ANALYSIS

       A. Williams’ Claim that Fedie Violated the Eighth Amendment When He Pepper
          Sprayed Him Must Be Dismissed.

       Williams asserts that Fedie used excessive force when he sprayed pepper spray into his cell

after Williams refused to comply with commands to uncover his window. According to Williams,

he had a medical restriction against the use of pepper spray, and he was in the process of complying

when Fedie sprayed him. Fedie explains that Williams had refused to acknowledge or respond to

multiple staff members’ commands to uncover his window, so he used a minimal level of force to

gain Williams’ compliance. Fedie asserts that he did not know about the medical restriction against

using pepper spray, and given the emergent nature of the situation, he did not have an opportunity

to check on possible restrictions.

       The key inquiry in evaluating a prison official’s use of force is “whether force was applied

in a good-faith effort to maintain or restore discipline, or maliciously and sadistically to cause

harm.” Hudson v. McMillian, 503 U.S. 1, 7 (1992). “To determine whether force was applied in

good faith, [courts] consider several factors, ‘including the need for the application of force, the

amount of force applied, the threat an officer reasonably perceived, the effort made to temper the

                                                  7

        Case 1:19-cv-01159-WCG Filed 03/16/21 Page 7 of 17 Document 113
severity of the force used, and the extent of the injury that force caused to an inmate.’” Santiago

v. Walls, 599 F.3d 749, 757 (7th Cir. 2010) (quoting Fillmore v. Page, 358 F.3d 496, 504 (7th Cir.

2004)). To survive summary judgment, a “prisoner must have evidence that will support a reliable

inference of wantonness in the infliction of pain.” Id. (citations and quotation marks omitted).

        Each of the above factors weighs in favor of finding that Fedie used the short burst of

pepper spray in an effort to maintain or restore discipline. First, there is no dispute that Williams

was breaking rules and ignoring orders. Williams admits that he covered his window and ignored

officers’ orders to uncover it. Fedie explains that for the safety of the institution and the prisoners,

officers must be able to see into prisoners’ cells at all time, particularly when, as was the case here,

a prisoner complains of feeling unwell and demands to see a nurse. Williams tries to excuse his

misconduct by explaining that it was the only way to get what he wanted, but why Williams was

breaking the rules is irrelevant. Prisoners are not at liberty to decide which rules and orders they

will comply with; they “are and must be required to obey orders.” Lewis v. Downey, 581 F.3d 467,

476 (7th Cir. 2009) (citations omitted). Allowing prisoners to assert their authority over the

institution places staff and other inmates in danger. Id. The fact is that Fedie had limited options

to restore discipline in the face of Williams’ dogged refusal to comply with simple, straightforward

rules and orders.

        Next, the amount of force Fedie used was minimal as was the extent of injury to Williams.

Fedie says he sprayed only one second of spray into Williams’ cell; Williams says it was more like

five seconds. In either case, it was not an excessive amount. Although there is no video of Fedie

using the spray, video coverage begins shortly after the spray was used when Williams is being

removed from his cell. An officer acts quickly to apply the handcuffs to get Williams out of the

cell. Once out, Williams coughs lightly a couple times, clears his throat, and spits onto the floor



                                                   8

        Case 1:19-cv-01159-WCG Filed 03/16/21 Page 8 of 17 Document 113
twice, but he seems mostly unaffected. His eyes do not appear irritated and he is breathing and

talking normally and without effort. Based on Williams’ appearance shortly after the spray was

used, no jury could reasonably conclude that Fedie used an excessive amount or that Williams was

more than mildly impacted.

       While there was a medical restriction stating that officers should not use pepper spray

against him, Fedie explains that he did not know about the restriction and given the pressing need

to gain Williams’ compliance, there was inadequate time check the computer on the off-chance

such a restriction existed. It has long been held that, to incur culpability, an “official must actually

know of and disregard the risk.” Lewis v. Richards, 107 F.3d 549, 553 (7th Cir. 1997). Williams

has presented no evidence to rebut Fedie’s assertion that he did not know pepper spray posed a

special risk to Williams.

        Finally, as noted, Williams’ refusal to comply with repeated orders to uncover his window

supports a conclusion that some use of force was necessary to gain compliance. Williams concedes

that officers’ efforts without the use of force had been ineffective. Williams says he was standing

up to comply or at least to see what was happening when Fedie sprayed him through the trapdoor.

He acknowledges that Fedie was “hollering” about something but he could not make out what he

was saying. Of course, Fedie had no way of knowing what Williams was doing because Fedie

could not see into Williams cell. Fedie also could not know that Williams had not heard his

warning that pepper spray would be used because Williams was not responding to anything Fedie

said. All that Fedie knew was that Williams was persisting in refusing to uncover his window

even after he warned him that pepper spray would be used.




                                                   9

        Case 1:19-cv-01159-WCG Filed 03/16/21 Page 9 of 17 Document 113
       Based on this record, no jury could reasonably conclude that Fedie’s use of pepper spray

to gain Williams’ compliance with orders to uncover his window was malicious or sadistic or for

any purpose other than to restore discipline. Fedie is entitled to summary judgment on this claim.

       B. Williams’ Claims that Defendants Violated the Eighth Amendment When They
          Handcuffed Him and Walked Him Down the Hall Must Be Dismissed.

       Williams asserts that Defendants were deliberately indifferent to his serious health

conditions when they handcuffed him and forced him to walk from his cell to the holding cell.

Williams explains that because of his size and injuries to both shoulders he cannot be handcuffed

behind his back. Further, given problems with his feet and legs, he has difficulty walking and

should have been allowed to use a walker or wheelchair. To survive summary judgment, Williams

must present evidence showing that “(1) his medical need was objectively serious, and (2) the

defendants consciously disregarded this need.” Berry v. Lutsey, 780 F. App’x 365, 368-69 (7th

Cir. 2019) (citing Farmer v. Brennan, 511 U.S. 825, 834 (1994)). Based on the video of

Defendants restraining Williams and escorting him to the holding cell, no jury could reasonably

conclude that Williams makes such a showing.

       The video begins with officers quickly moving to restrain Williams in order to minimize

the amount of time he has to have his hands behind his back and in order to get him out of the cell

into which pepper spray had been sprayed. When it becomes clear that a single set of handcuffs

will not work, they use two sets linked together. The result is that Williams’ arms hang nearly

straight down with almost no pressure on his shoulders. Officers then restrain Williams by holding

his arms and standing slightly behind him. They allow Williams to set the pace as they walk

slowly to the holding cell. Williams’ gait is slow but steady. Views of his face show he is relaxed

and there is no indication of any pain or discomfort.




                                                10

       Case 1:19-cv-01159-WCG Filed 03/16/21 Page 10 of 17 Document 113
       “When opposing parties tell two different stories, one of which is blatantly contradicted by

the record, so that no reasonable jury could believe it, a court should not adopt that version of the

facts for purposes of ruling on summary judgment.” Scott v. Harris, 550 U.S. 372, 378 (2007).

Williams’ assertions that officers treated him roughly and ignored his various conditions while

restraining him and escorting him to the holding cell are blatantly contradicted by the video.

Officers treated Williams gently and with patience. As such, Defendants are entitled to summary

judgment on this claim.

       C. Williams’ Claims that Defendants Violated the Eighth Amendment When They
          Strip Searched Him Must Be Dismissed.

       Prison officials violate the Eighth Amendment, when they conduct a search “in a harassing

manner intended to humiliate and inflict psychological pain.” Mays v. Springborn, 575 F.3d 643,

649 (7th Cir. 2009) (citations omitted). After watching the video, no jury could reasonably reach

such a conclusion about the way officers handled Williams’ strip search.

       Defendants explain that all prisoners who are moved from one housing unit to another are

strip searched to prevent the movement of contraband between housing units. The video shows

that, after Defendants placed Williams into the holding cell, they calmly order him to hand out his

clothing. Over the course of a few minutes, Williams hands out his clothing and throws out his

glasses and hearing aid. Defendants never rush him; they patiently keep him on task and repeat

orders when he slows down or stops complying. Finally, after his clothing is removed, an officer

tells him he needs to conduct the search. Williams tells the officer he cannot stand on his own and

needs his walker. The officer tells him he can go lean up against the wall, and they will do the

search slowly. He instructs him to pick up his hands and feet and open his mouth. More than once

he advises Williams to use the wall to steady himself. Everything proceeds relatively smoothly up

until Williams is ordered to bend over and spread his butt cheeks. Williams states he cannot

                                                 11

       Case 1:19-cv-01159-WCG Filed 03/16/21 Page 11 of 17 Document 113
physically do that; the officer explains why he needs him to do that. The officer is calm. It is

unclear where in the cell Williams is standing, but the officer does not say or do anything to prevent

Williams from using the wall to steady himself.

       Although the video does not show Williams, the officer notes to the camera that Williams

fell. He seems unconcerned and later whispers to other officers that it was a “controlled fall.”

Fedie tells Williams he needs to get up so the strip search can be completed and they can move

him to his new cell. Williams remains on the floor and softly groans for about two minutes. The

officers patiently wait, and Fedie tells Williams if he is unable to get up on his own, a team will

have to enter the cell. Another officer suggests that Williams roll onto his side so he can pull

himself up. Williams uses the cell door to pull himself to standing. None of the officers laugh,

although one—who was not visible to Williams at the time—does appear to slightly smirk. No

one makes inappropriate remarks; none treat Williams poorly. They are patient and consistent and

professional.

       Williams appears to recognize that, after watching the video, no jury could reasonably

conclude that officers conducted the search in a humiliating, harassing, or demeaning manner. To

get around this evidence, Williams asserts that the video was tampered with and digitally

remastered to edit out a different strip search that occurred prior to the one on the video. Nothing

in the video suggests that it has been tampered with, and Williams provides no evidence from

which a jury could reach such a conclusion. The video is continuous from the time officers remove

him from his cell until after the strip search is completed, and nothing suggests that it has been

altered in any way. The Seventh Circuit has made clear that courts need not suspend reality when

considering a non-moving party’s assertions. Gladney v. Pendleton Correctional Facility, 302




                                                 12

       Case 1:19-cv-01159-WCG Filed 03/16/21 Page 12 of 17 Document 113
F.3d 773 774 (7th Cir. 2002). Williams’ assertion is so fanciful and farfetched that the Court will

not credit it.

         Given that Williams presents no valid basis for discrediting the video and given that the

video supports Defendants’ version of what happened, the Court finds that Defendants are entitled

to summary judgment on Williams’ claims related to the strip search.

         D. Williams’ Claims that Defendant Officers Violated the Eighth Amendment When
            They Disregarded His Serious Medical Needs Must Be Dismissed.

         Williams asserts that Bockorny, Jones, Webster, Tierney, and Ellefson ignored his calls for

help after he passed out, hit his head, lost control of his bowels, and experienced chest and stomach

pains. These officers had minimal contact with Williams, and their responsibilities were limited;

they were merely in the area of the holding cell or passed by quickly to do wellness checks. They

assert that they did not see him pass out and saw no indication that he was in need of urgent medical

care. To the contrary, Williams was combative and throwing feces into the hallway. Also, for

much of the time, Williams was speaking to other staff members who were trying to address his

needs.

         As the Seventh Circuit has noted, “[p]ublic officials do not have a free-floating obligation

to put things to rights . . . . Bureaucracies divide tasks; no prisoner is entitled to insist one employee

do another’s job.” Burks v. Raemisch, 5535 F.3d 592, 595 (7th Cir. 2009). Defendants explain

that they did not observe Williams experiencing symptoms requiring emergency care, other staff

members were in consistent contact with Williams, and the on-call nurse had been contacted and

summoned to the institution in the middle of the night to assess Williams. Given that Williams’

concerns were being addressed, no jury could reasonably conclude that these Defendants were

deliberately indifferent to his needs because they did not drop everything to respond to his

demands. See id.

                                                   13

         Case 1:19-cv-01159-WCG Filed 03/16/21 Page 13 of 17 Document 113
       E. Williams’ Claims that Waterman and West Violated the Eighth Amendment
          Because They Were Deliberately Indifferent to His Serious Medical Needs Must
          Be Dismissed.

       Williams asserts that Waterman and West were deliberately indifferent to his serious

medical needs. He states that, after he was given the wrong medication, West did not assess his

condition before she ended her shift and that Waterman did not take his condition seriously because

she did not provide him with the medication he wanted or send him to the emergency room. The

evidence does not support Williams’ assertions.

       First, West was not working when Williams mistakenly received another inmate’s

medication. Dkt. No. 91 at ¶¶112-115. Her shift ended at 7:00 p.m.; Williams took the medication

some time between 7:15 and 7:45 p.m. She did not return to the institution until about 6:00 a.m.

the following morning, long after the incident had been resolved. West was not on-call and was

not aware that Williams had any need for medical care. Given that she was not personally

involved, she cannot have been deliberately indifferent. She is entitled to summary judgment.

       Next, at the time Waterman was notified of Williams’ complaints and requests for care,

she was at home because she was only on-call. She asked about Williams’ complaints and inquired

about his behavior. Based on security staff’s description of how Williams was behaving, she did

not believe he was in need of urgent care. She then drove to the institution so she could examine

him in person. It is not entirely clear when she first spoke to him, but she terminated the meeting

after he yelled profanities and threw his feces. Williams refused offers for medication because he

did not believe it would work. Waterman waited for hours at the institution and, after Williams

began to cooperate, she took his vitals and assessed his condition. She explains that he was not

exhibiting signs indicating that he needed to go to the hospital or that he needed medication




                                                14

       Case 1:19-cv-01159-WCG Filed 03/16/21 Page 14 of 17 Document 113
stronger than over-the-counter medications. Williams disagreed, became angry, and hoped aloud

that she would be hit by a truck on her way home. Dkt. No. 91 at ¶¶91-111.

       Williams asserts that he was suffering chest and stomach pains and that he passed out and

was regurgitating his food, which is sufficient for a jury to conclude that he was suffering from an

objectively serious medical condition. However, Williams’ claim against Waterman must be

dismissed because no jury could reasonably conclude that she was deliberately indifferent to his

condition. Waterman drove to the institution in the middle of the night and remained there for

hours despite no signs that Williams was experiencing a medical emergency. She tried to examine

him, and when his misconduct prevented her from completing her examination, she waited for

hours until he calmed down. It is clear that Williams disagreed with her conclusions and that he

wanted to dictate the treatments he would receive and the timetable on which he would receive

them, but this is not a luxury that prisoners (or non-prisoners) enjoy. See Drinkwater v. Larson,

794 F. App’x 523, 527 (7th Cir. 2020) (“prison inmates are not entitled to demand specific care”).

Further, it is well established that prisoner’s disagreement with a medical professional’s treatment

decisions is insufficient to make out a constitutional claim. Estelle v. Gamble, 429 U.S. 97, 107

(1976); Pyles v. Fahim, 771 F.3d 403, 409 (7th Cir. 2014). Given the efforts Waterman made to

assess Williams’ condition, no jury could reasonably conclude that she was deliberately indifferent

to his medical needs. Waterman is entitled to summary judgment.

       F. Williams’ Claims that the Institution Complaint Examiner Was Deliberately
          Indifferent to His Serious Medical Needs Must Be Dismissed.

       Only a person who causes or participates in a violation can be liable. George v. Smith, 507

F.3d 605, 609 (7th Cir. 2007). “Ruling against a prisoner on an administrative complaint does not

cause or contribute to the violation.” Id. That said, the Seventh Circuit has acknowledged that,

“[o]ne can imagine a complaint examiner doing her appointed tasks with deliberate indifference

                                                15

       Case 1:19-cv-01159-WCG Filed 03/16/21 Page 15 of 17 Document 113
to the risks imposed on prisoners.” Burks v. Raemisch, 555 F.3d 592, 595 (7th Cir. 2009). That,

however, is not what occurred here. The evidence shows that Payne (the institution complaint

examiner) reviewed Williams’ inmate complaints, spoke to staff who provided her with relevant

records, and then evaluated the inmate complaints. Based on her review, she recommended

dismissal of the inmate complaints. Dkt. No. 91 at ¶¶116-132. Williams obviously disagrees with

her decisions, but his disagreement is not sufficient to state a constitutional claim. The only

reasonable conclusion is that Payne did her job. Because that is all the Constitution requires, she

is entitled to summary judgment.

                                        CONCLUSION

       IT IS THEREFORE ORDERED that Defendants’ motion for summary judgment (Dkt.

No. 89) is GRANTED and this case is DISMISSED. The Clerk is directed to enter judgment

accordingly.

       Dated at Green Bay, Wisconsin this 15th day of March, 2021.

                                                     s/ William C. Griesbach
                                                     William C. Griesbach
                                                     United States District Judge




                                                16

       Case 1:19-cv-01159-WCG Filed 03/16/21 Page 16 of 17 Document 113
This order and the judgment to follow are final. Plaintiff may appeal this Court’s decision to the Court
of Appeals for the Seventh Circuit by filing in this Court a notice of appeal within 30 days of the entry
of judgment. See Fed. R. App. P. 3, 4. This Court may extend this deadline if a party timely requests
an extension and shows good cause or excusable neglect for not being able to meet the 30-day deadline.
See Fed. R. App. P. 4(a)(5)(A). If Plaintiff appeals, he will be liable for the $505.00 appellate filing fee
regardless of the appeal’s outcome. If Plaintiff seeks leave to proceed in forma pauperis on appeal, he
must file a motion for leave to proceed in forma pauperis with this Court. See Fed. R. App. P. 24(a)(1).
Plaintiff may be assessed another “strike” by the Court of Appeals if his appeal is found to be non-
meritorious. See 28 U.S.C. §1915(g). If Plaintiff accumulates three strikes, he will not be able to file
an action in federal court (except as a petition for habeas corpus relief) without prepaying the filing fee
unless he demonstrates that he is in imminent danger of serous physical injury. Id.

Under certain circumstances, a party may ask this Court to alter or amend its judgment under Federal
Rule of Civil Procedure 59(e) or ask for relief from judgment under Federal Rule of Civil Procedure
60(b). Any motion under Federal Rule of Civil Procedure 59(e) must be filed within 28 days of the
entry of judgment. Any motion under Federal Rule of Civil Procedure 60(b) must be filed within a
reasonable time, generally no more than one year after the entry of judgment. The Court cannot extend
these deadlines. See Fed. R. Civ. P. 6(b)(2).

A party is expected to closely review all applicable rules and determine, what, if any, further action is
appropriate in a case.




                                                    17

      Case 1:19-cv-01159-WCG Filed 03/16/21 Page 17 of 17 Document 113
